Action upon two contracts for the sale and repurchase of certain shares of stock of defendant corporation and to recover money which plaintiff had on deposit with defendant. Plaintiff appeals from so mneh of an order entered April 25, 1939, as denies his motion to strike out the fourth counterclaim and certain affirmative defeases in the answer, and for judg*1003ment on the pleadings. Defendant appeals from so much of the said order as grants plaintiff’s motion to strike out the first and fourth affirmative defenses, the first and second counterclaims, and paragraph 25 of the answer. Defendant also appealed from that part of the order which struck out the third counterclaim in the answer, but has since stipulated to withdraw that part of its appeal. Order so far as appealed from affirmed, without costs. Defendant’s time to answer extended until ten days after the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.